Robinson, J., dissenting. Oases of this kind are tried de novo in this Court, and from the record each Judge reaches his own conclusions as to the facts. I am thoroughly convinced that the purported will is a forgery. I would, therefore, without any further ado, reverse the judgment with instructions to find against the will. In the first place, the alleged will was written on a typewriter; it is not the original, but is a carbon copy; likewise, the signatures of the purported maker and witnesses are carbon copies. There is no substantial evidence that Mr. Black was especially fond of his employee, Morton, and no reason whatever is shown as to why Mr. Black would give Morton the great bulk of his estate in preference to his own relatives. The alleged will is not properly punctuated, and in several places small letters are used where there should be capitals. “Securities” is spelled “security,s.” It appears that in all probability Mr. Black had an average education, but there is nothing to indicate that he knew how to use the technical words “devise and bequeath.” Those words are not used by laymen, .and yet the words were used in the purported will alleged to have been drawn by Mr. Black. If Mr. Black had written the will in duplicate at his home, as contended by the proponents of the will, and had then carried it to his store, it is not likely that he would have taken the trouble to again place carbon paper between the original and the copy and sign it in that manner and then have the witnesses also sign in that manner. If he had wanted two copies, in my opinion he would have signed the two copies separately. Although Mr. Black had a typewriter in his drug store, the will was not written on it, but was written on a typewriter found in the possession of the ex-wife of Cecil Morton, the principal beneficiary named in the will. The typewriter was located by proponents of the will, and there is absolutely no explanation of how they knew Mrs. Morton had the typewriter on which the purported will was written. It is claimed by proponents of the will that Mr. Black gave the will to Hodge, one of the alleged witnesses to it,, and told him to keep it between eight months and a year after Black’s death and then give it to Clio Thompson,. one of the alleged beneficiaries. There is nothing to indicate why Mr. Black would think that Hodge would outlive him. Of course, if such a thing had happened, and I don’t believe one word of it, Hodge could have placed the will anywhere and if he had died first, in all probability the Black will would never have come to light. No sane person would have handled an important will disposing of a vast estate in such a manner, and there is nothing to indicate that Mr. Black was not of sound mind. Mr. Black died on the 19th day of November, 1958, and this will was not filed for probate until the 1st day of October, 1959. Hodge claims that he kept it a secret that he had the will for such a long time because Mr. Black had instructed him to do so. In my opinion this is not trae. Ib fact, I don’t believe the purported will was in existence at the time of Black’s death. A will conceded to be Mr. Black’s genuine will of a prior date was found in his safe at his drug store, the place where one would expect to find his will. This will was ineffective because the sole beneficiary predeceased Mr. Black. It was signed “Ward M. Black,” not “ W. M. Black.” Mr. Black always signed his name “Ward M. Black” except on orders for narcotics, and two copies of such signed orders are missing from the files in the drug store. Charles Andrew Appel, a highly qualified handwriting expert, testified convincingly that the signature of the maker is a forgery. Perhaps I have expressed my opinion that the will is a forgery in rather strong language, and I feel that I should add that it is perfectly clear from the record that the attorneys in the case have done nothing except what they should have done, and that is to represent their clients to the best of their ability. For the reasons set out herein, I respectfully dissent, .and I am authorized to say that Mr. Justice Holt and Mr. Justice George Bose Smith join in this dissent.